Citation Nr: 1811408	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from January 5, 2016, for adjustment disorder with mixed anxiety and depressed mood to include dyssomnia.

2.  Entitlement to an initial compensable disability rating, a disability rating in excess of 10 percent from February 21, 2014 to March 16, 2017, and a disability rating in excess of 10 percent from June 1, 2017 for right knee chondromalacia.

3.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right knee associated with right knee chondromalacia.

4.  Entitlement to an initial compensable disability rating, and a disability rating in excess of 10 percent from February 21, 2014, for left knee chondromalacia.

5.  Entitlement to an initial compensable disability rating, and a disability rating in excess of 10 percent from February 21, 2014, for status post left great and second toe stress fractures.

6.  Entitlement to service connection for a bilateral foot disability, other than status post left great and second toe stress fractures, to include as secondary to service-connected status post left great and second toe stress fractures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to April 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 10 percent disability rating for left knee chondromalacia, a 10 percent disability rating for right knee chondromalacia, and a 10 percent disability rating for status post left great and second toe stress fractures, all effective February 21, 2014.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.

This case was remanded by the Board in November 2015 and January 2017 for further development.

In October 2017, the Board notified the Veteran that the VLJ who conducted the August 2015 hearing was not available to decide the appeal, and she had the right to another Board hearing.  In October 2017, the Veteran indicated she does not want a new hearing before the Board.

In an April 2016 rating decision, the AOJ granted entitlement to service connection for limitation of extension of the right knee as secondary to the service-connected disability of right knee chondromalacia, rated as 10 percent disabling, effective January 25, 2016.  Although the rating decision listed the issue as limitation of flexion of the right knee, the Board finds the AOJ's discussion and the Diagnostic Code assigned indicate the issue granted was actually limitation of extension of the right knee.  In a September 2017 rating decision, the AOJ granted a temporary 100 percent disability rating for surgical treatment of the right knee necessitating convalescence, effective March 16, 2017 to June 1, 2017, and a 10 percent disability rating for right knee chondromalacia thereafter.  Although the Veteran did not specifically disagree with the ratings or the effective dates assigned, the Board finds that the ratings and effective dates for these issues are part and parcel of the Veteran's claim for an increased initial disability rating for her service-connected right knee disability.  Thus, these issues are identified as appeal issues on the cover page of this decision.

In the March 2014 rating decision, the AOJ granted a 10 percent disability rating for status post left great and second toe stress fractures with bilateral metatarsalgia and plantar fasciitis, effective February 21, 2014.  However, in an April 2016 memorandum, the Appeals Management Center referred the issues of entitlement to service connection for bilateral metatarsalgia and bilateral plantar fasciitis back to the RO for a decision in the first instance, stating these conditions are distinct from the Veteran's service-connected left great and second toe condition.  The Board finds that to clarify any confusion this may have caused the Veteran, the issue of entitlement to service connection for a bilateral foot disability other than status post left great and second toe stress fractures is intertwined with the appeal for increased disability ratings for status post left great and second toe stress fractures, and accordingly that issue is also currently before the Board.

In her February 2009 claim, the Veteran stated she sought service connection for plantar fasciitis of the right foot, and left foot injury, fracture, degenerative joint disease, metatarsalgia, and plantar fasciitis.  The Veteran's VA treatment records and VA examination reports include multiple diagnoses of the bilateral feet other than status post left great and second toe stress fractures, metatarsalgia, and plantar fasciitis.  Accordingly, the Board has characterized the issue as entitlement to service connection for a bilateral foot disability other than status post left great and second toe stress fractures to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The issues of entitlement to increased initial disability ratings for right and left knee chondromalacia and status post left great and second toe stress fractures, and service connection for a bilateral foot disability other than status post left great and second toe stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

In January 2017, VA received a written statement from the Veteran requesting to withdraw the claim of entitlement to increased disability ratings for adjustment disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from January 5, 2016, for adjustment disorder with mixed anxiety and depressed mood to include dyssomnia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in January 2017, VA received a written statement from the Veteran requesting to withdraw her appeal as to the issue of entitlement to increased disability ratings for adjustment disorder.  This communication shows a clear desire on the Veteran's part to withdraw this issue from her appeal.  

As the Veteran has withdrawn the appeal as to the claim of entitlement to increased disability ratings for adjustment disorder with mixed anxiety and depressed mood to include dyssomnia, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an initial disability rating in excess of 30 percent, and a disability rating in excess of 50 percent from January 5, 2016, for adjustment disorder with mixed anxiety and depressed mood to include dyssomnia is dismissed.


REMAND

Right and Left Knee Disabilities

The evidence of record indicates the Veteran underwent surgery on her right knee in March 2017.  See Carolina Shoulder and Knee Specialists operative report.  The Veteran's representative contends that the Veteran's VA physical therapy treatment records following this surgery show the Veteran has had issues meeting her goals, and that this slow forward progress is evidence her right knee may be more disabled than upon the last VA examination in January 2017.  VA treatment records associated with the evidentiary record are dated only up to March 2017.  On remand, the AOJ should obtain any outstanding relevant private treatment records and updated VA treatment records, and then afford the Veteran a new VA examination to determine the current severity and manifestations of her service-connected right knee disability.

Further, during the January 2017 VA examination, the VA examiner noted the Veteran's reports of flare-ups of her right and left knee disabilities, but stated estimates as to additional functional loss during flares could not be offered without resort to mere speculation because the Veteran was not experiencing a flare-up of either knee disability at the time of examination.  

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) held that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements.  The Court explained that an examiner must do all that reasonably could be done in order to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court held in that case that the VA examination was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.

The Board finds the January 2017 VA examination report in this case presents similar facts to the Sharp case.  Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of both her service-connected right and left knee disabilities, to include an adequate discussion of functional loss due to flare-ups.

Foot Disabilities

The Veteran's service treatment records indicate that during her active duty service she received extensive treatment for complaints of bilateral foot pain, to include treatment for bilateral pes planus, chronic bilateral plantar fasciitis, bilateral metatarsalgia, and sesamoiditis, as well as stress fractures of the left foot.  An August 2008 x-ray report indicated first metatarsal phalangeal joint degenerative disease.  See, e.g., October 2008 MEB examination narrative; August 2008 podiatry note; August 2008 bilateral foot x-ray report.

The Veteran's VA treatment records and VA examination reports indicate current findings regarding bilateral pes planus, bilateral metatarsalgia, bilateral hallux valgus, bilateral plantar fasciitis, equinus deformities, pes planovalgus, and degenerative arthritis of the feet.  See, e.g., January 2017 VA foot conditions examination report; January 2016 Dorn VA Medical Center (VAMC) podiatry consultation note; October 2015 Dorn VAMC bilateral foot x-ray report; September 2015 Dorn VAMC primary care note; February 2014 VA foot miscellaneous examination report; October 2010 Dorn VAMC primary care note; January 2010 Fayetteville VAMC podiatry note; August 2009 Fayetteville VAMC podiatry consultation note; July 2009 Fayetteville VAMC primary care initial visit.

The Veteran's representative contends the Veteran's bilateral foot conditions may be related to, or aggravated by, her service-connected status post left great and second toe stress fractures.  See December 2017 appellate brief.  The Veteran also contends that her current foot problems are related to her active duty service.  See, e.g., February 2009 claim.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of her current bilateral foot disabilities other than status post left great and second toe stress fractures.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds the Veteran's claim of entitlement to increased disability ratings for status post left great and second toe stress fractures is inextricably intertwined with the remanded claim of entitlement to service connection for a bilateral foot disability.  See, e.g., April 2016 Appeals Management Center memorandum; April 2014 supplemental statement of the case; March 2014 rating decision; February 2014 VA feet examination report.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all non-VA treatment related to her right knee, left knee, and feet since separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Carolina Shoulder and Knee Specialists other than the March 2017 operative report.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any records are not available, or a negative response is received, the AOJ should advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. The AOJ should obtain all outstanding VA treatment records, to include updated VA treatment records from March 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinions with supporting rationale as to the following inquiries:

a) The examiner should describe all pertinent symptomatology associated with the Veteran's right and left knee disabilities.  

b) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c) The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

d) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should put forth best efforts in estimating the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss based on all information procured from relevant sources, including the Veteran's lay statements. 

If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion; however, the VA examiner should not provide as reason that at the time of the examination, the Veteran is not experiencing a flare-up or being observed after repeated use over time.

A detailed rationale for the opinions must be provided.  If the examiner is unable to offer a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of her current bilateral foot disabilities other than status post left great and second toe stress fractures.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all foot disabilities which are currently manifested, or which have been manifested at any time since April 2009, other than status post left great and second toe stress fractures.

The examiner should address the indications in the Veteran's VA treatment records and VA examination reports of bilateral pes planus, bilateral plantar fasciitis, bilateral metatarsalgia, bilateral hallux valgus, equinus deformities, pes planovalgus, and degenerative arthritis of the feet.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current arthritis of the feet manifested within a year of the Veteran's separation from active duty service?

c) Did the Veteran's preexisting bilateral pes planus undergo an increase in severity during the Veteran's active duty service?

The examiner should specifically address whether the underlying condition, as contrasted to symptoms, worsened during service.
d) 
If the answer to (c) is yes, was any increase in the preexisting bilateral pes planus clearly and unmistakably (i.e., undebatably) due to the natural progression of the condition?

If the examiner finds the Veteran's left and/or right pes planus was permanently worsened beyond normal progression (aggravated) by the Veteran's active duty service, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the left and/or right pes planus.

e) For each foot diagnosis other than pes planus, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current foot disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically discuss the Veteran's complaints of bilateral foot pain and extensive foot treatment during her active duty service.

f) For each foot diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current foot disability was caused by her service-connected status post left great and second toe stress fractures?

g) For each foot diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current foot disability is aggravated by her service-connected status post left great and second toe stress fractures?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of the foot disability that existed before aggravation by the left great and second toe stress fractures occurred.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


